Exhibit 10.17

 

SHARED SERVICES AGREEMENT

 

THIS SHARED SERVICES AGREEMENT (this “Agreement”) is entered into as of August
31, 2007 by and between Barrington Traverse City LLC (“Service Provider”), a
Delaware limited liability company and Tucker Broadcasting of Traverse City,
Inc., a Delaware corporation (“Station Licensee”).

 

W I T N E S S E T H:

 

WHEREAS, Service Provider is a party to that certain Asset Purchase Agreement,
by and among Max Media LLC and MTC License LLC (collectively, “Sellers”) and
Service Provider, dated as of the date hereof (the “Station Purchase Agreement”)
pursuant to which Service Provider has agreed to purchase certain assets of the
Sellers related to the television broadcast stations WGTU, channel 29, Traverse
City, Michigan (“WGTU”) and WGTQ, channel 8, Sault Ste. Marie, Michigan (“WGTQ”
and together with WGTU, the “Stations”) each serving the Traverse City/Cadillac,
Michigan Designated Market Area (the “Market”);

 

WHEREAS, Service Provider and Station Licensee are parties to that certain
Assignment and Assumption Agreement, dated as of the date hereof (the
“Assignment and Assumption Agreement”), pursuant to which Service Provider has
assigned certain of its rights under the Station Purchase Agreement to Station
Licensee, including the right to purchase the FCC licenses (the “FCC Licenses”)
for, and the assets of, the Stations;

 

WHEREAS, the parties hereto are also parties to that certain Joint Sales
Agreement, dated as of the date hereof (the “JSA”), pursuant to which Service
Provider (acting as Sales Agent, as defined therein) agrees to sell advertising
and commercial time on the Stations and provide certain local news and other
programming;

 

WHEREAS, to support and promote the economic viability and development of the
Stations, Station Licensee desires to retain Service Provider to provide certain
services with respect to the operation of the Stations in conformity with the
FCC Rules (as defined herein); and

 

WHEREAS, it is the parties’ expectation that Service Provider, with its
experience and operating infrastructure, will improve the overall efficiency of
the Stations’ operating processes and reduce costs, thereby helping the Stations
to serve the television viewing public in the Market.

 

NOW, THEREFORE, in consideration of the above recitals and of the mutual
agreements and covenants contained herein, the receipt and sufficiency of which
are hereby acknowledged, the parties, intending to be bound legally, agree as
follows:

 

1.                                       Defined Terms.

 

(a)                                  For purposes of this Agreement:

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, (a) any other Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person, or (b) an officer or
director of such Person or of an Affiliate of such Person within the meaning of
clause (a) of this definition. For purposes of clause (a) of this definition,
without limitation, (i) a Person shall be deemed to control another Person if
such Person (A) has sufficient power to enable such Person to elect a majority
of the board of directors (or comparable governing body) of such Person, or (B)
owns a majority of the beneficial interests in income and capital of such
Person, and (ii) a Person shall be deemed to control any partnership of which
such Person is a general partner.

 

“Applicable Law” means any of the Communications Act, the FCC Rules, and all
other federal, state and local constitutions, laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, decrees and the like of any
governmental entity, including common law.

 

“Base Date” means the date on which the closing of the Station Purchase
Agreement shall have occurred.

 

 “FCC” means the Federal Communications Commission or any successor agency
thereto.

 

“FCC Rules” means the rules and published policies of the FCC as in effect from
time to time.

 

“Option Agreement” means that certain Option Agreement, dated as of the date
hereof, by and between Station Licensee and Service Provider, as such agreement
may be amended from time to time pursuant to the terms thereof.

 

“Person” includes, without limitation, natural persons, corporations, business
trusts, associations, companies, joint ventures, and partnerships.

 

“Third Party Claim” means any action, suit, claim or legal, administrative,
arbitration, mediation, governmental or other proceeding, or investigation,
other than any brought by a party to this Agreement or an Affiliate of a party
to this Agreement.

 

“Transaction Documents” means this Agreement, the JSA, the Option Agreement, the
Letter Agreement, the Station Purchase Agreement, the Assignment and Assumption
Agreement and the other documents, agreements and instruments executed by the
parties hereto and thereto in connection therewith.

 

(b)                                 In addition to the defined terms in the
preamble, recitals and Section 1(a) hereof, the following is a list of terms
used in this Agreement and a reference to the section or schedule hereof in
which such term is defined:

 

Term

 

Section

 

 

 

Base SSA Amount

 

Schedule A

Communications Act

 

Section 2

Defense Counsel

 

Section 10(c)

 

2

--------------------------------------------------------------------------------


 

Term

 

Section

 

 

 

Defense Notice

 

Section 10(c)

Direct Claim

 

Section 10(c)(v)

Indemnified Party

 

Section 10(c)

Indemnifying Party

 

Section 10(c)

Initial Term

 

Section 5(a)

Letter Agreement

 

Section 15

Loss

 

Section 10(a)

Performance Bonus

 

Schedule A

Premises

 

Section 4(c)

Principal Agreements

 

Schedule A

Services Fee

 

Section 4(d)

Service Provider Indemnified Party

 

Section 10(b)

Station Indemnified Party

 

Section 10(a)

Term

 

Section 5(b)

 

2.                                       General Principles Governing Sharing
Arrangements. All sharing arrangements contemplated by this Agreement will be
subject to, and are intended to comply in all respects with, the Communications
Act of 1934, as amended (the “Communications Act”), the FCC Rules and all other
Applicable Law. The arrangements made pursuant to this Agreement will not be
deemed to constitute “joint sales,” “program services,” “time brokerage,” “local
marketing,” or similar arrangements, or a partnership, joint venture, or agency
relationship between the parties, and no such arrangement will be deemed to give
Service Provider any right to control the policies, operations, management or
any other matter relating to the Stations.

 

3.                                       Certain Services Not to be Shared.
Station Licensee will maintain for the Stations separate managerial and other
personnel to carry out the selection and procurement of programming for the
Stations.

 

4.                                       Shared Services. Subject to Station
Licensee’s ultimate supervision and control, Service Provider agrees to provide
to Station Licensee the following services to support the operation of the
Stations; provided, that such supervision and control shall not be deemed to
permit Station Licensee to expand in any material respect the obligations of
Service Provider or to require Service Provider to incur any material additional
obligation or liability hereunder:

 

(a)                                  Technical Services.

 

(i)                                     Commencing on the Base Date, Service
Provider shall perform monitoring and maintenance of the Stations’ technical
equipment and facilities and, upon the request of Station Licensee, shall assist
Station Licensee with the installation, repair, maintenance and replacement of
the Stations’ equipment and facilities and otherwise assist in the performance
of Station Licensee’s obligations under Section 5.1 of the JSA; provided,
however, subject to the obligations of Service Provider pursuant to Section 3.2
of the JSA, Station Licensee shall be responsible for all capital and equipment
replacement expenditures.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Commencing on the Base Date, Service
Provider shall make available to Station Licensee, on an independent contractor
basis, a staff engineer employed by Service Provider to assist the chief
operator for the Stations in fulfilling his duties as specified by the FCC
Rules.

 

(b)                                 Promotional and Other Services. Service
Provider shall be responsible for the promotion of the Stations; provided,
however, that Station Licensee shall have the right to supplement the
promotional efforts undertaken by Service Provider, but shall coordinate such
efforts with Service Provider to maintain image consistency with Service
Provider’s promotional efforts. Service Provider shall also assist Station
Licensee with the negotiation, maintenance and enforcement of retransmission
consent agreements with cable, satellite and other multi-channel video
providers.

 

(c)                                  Provision of Office Space. Station Licensee
shall provide to employees and agents of Service Provider and its Affiliates the
right to access and use space designated for Service Provider’s use in the
Stations’ studio buildings (the “Premises”) as reasonably necessary for Service
Provider’s performance of its obligations under this Agreement, provided that
the provision of such space shall not unreasonably interfere with the conduct of
the business or operations of the Stations. When on the Premises, Service
Provider’s personnel shall be subject to the reasonable direction and control of
the management personnel of Station Licensee. Station Licensee shall make
available to Service Provider for use without fee or charge, pursuant to the
terms and subject to the conditions of this Agreement and the JSA, all
facilities and equipment of the Stations.

 

(d)                                 Services Fee. In consideration for the
services to be provided to Station Licensee by Service Provider pursuant to this
Agreement, Station Licensee shall pay to Service Provider with respect to each
calendar month during the term of this Agreement an amount equal to the sum of
the Base SSA Amount and the Performance Bonus, if any, as described in and
calculated in accordance with Schedule A hereto. The Base SSA Amount and the
Performance Bonus, if any, are herein collectively sometimes referred to as the
“Services Fee” and shall be paid in the circumstances and subject to the further
terms and conditions described in Schedule A hereto. The Services Fee will be
payable monthly, in arrears, as set forth in Schedule A hereto and will be
prorated on a daily basis for the first and last months during which this
Agreement is in effect. The payment of the Services Fee hereunder shall be due
and payable upon, and subject to, the payment of the JSA Fee in respect of such
calendar month under the JSA.

 

(e)                                  Service Provider Costs. Service Provider
shall be solely responsible for the salaries, taxes and related costs for all
personnel employed by Service Provider who are used by Service Provider in the
performance of Service Provider’s obligations hereunder, including, without
limitation, any publicity or promotional expenses incurred in performing its
obligations hereunder.

 

5.                                       Term of Agreement.

 

(a)                                  Initial Term. This Agreement shall be
deemed effective, and the initial term hereof shall commence, on and as of the
Base Date and such initial term (the “Initial

 

4

--------------------------------------------------------------------------------


 

Term”) shall continue until the eighth (8th) anniversary of the Base Date,
unless earlier terminated in accordance with Section 9 below.

 

(b)                                 Renewal Term. This Agreement shall be
renewed automatically without any further action by the parties hereto if the
JSA is renewed in accordance with its terms and shall remain in full force in
effect until the JSA is terminated in accordance with its terms (the Initial
Term and any such renewal term hereinafter referred to as the “Term”).

 

6.                                       Representations and Warranties of
Station Licensee. Station Licensee represents and warrants to Service Provider
as follows:

 

(a)                                  Authorization and Binding Obligation. The
execution, delivery, and performance of this Agreement by Station Licensee have
been duly authorized by all necessary organizational action on the part of such
party. This Agreement has been duly executed and delivered by Station Licensee
and constitutes the legal, valid, and binding obligation of such party,
enforceable against it in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, insolvency, reorganization, or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

 

(b)                                 Absence of Conflicting Agreements or
Consents. The execution, delivery, and performance by Station Licensee of this
Agreement and the documents contemplated hereby (with or without the giving of
notice, the lapse of time, or both): (i) will not conflict with the
organizational documents of Station Licensee; (ii) to the actual knowledge of
Station Licensee or its respective Affiliates, does not conflict with, result in
a breach of, or constitute a default under any law, judgment, order, ordinance,
injunction, decree, rule, regulation, or ruling of any court or governmental
instrumentality applicable to Station Licensee; (iii) does not conflict with,
constitute grounds for termination of, result in a breach of, constitute a
default under, or accelerate or permit the acceleration of any performance
required by the terms of any agreement, instrument, license, or permit to which
Station Licensee is a party or by which it is bound as of the date of this
Agreement; and (iv) will not create any claim, lien, charge, or encumbrance upon
any of the assets of the Stations owned by Station Licensee other than as set
forth on Schedule 6(b).

 

7.                                       Representations and Warranties of
Service Provider. Service Provider represents and warrants to Station Licensee
as follows:

 

(a)                                  Authorization and Binding Obligation. The
execution, delivery, and performance of this Agreement by Service Provider have
been duly authorized by all necessary organizational action on the part of such
party. This Agreement has been duly executed and delivered by Service Provider
and constitutes the legal, valid, and binding obligation of such party,
enforceable against it in accordance with its terms except as the enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium, insolvency, reorganization or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Absence of Conflicting Agreements and
Required Consents. The execution, delivery, and performance by Service Provider
of this Agreement and the documents contemplated hereby (with or without the
giving of notice, the lapse of time, or both):  (i) will not conflict with the
organizing documents of Service Provider; (ii) to the actual knowledge of
Service Provider or its Affiliates, does not conflict with, result in a breach
of, or constitute a default under, any law, judgment, order, ordinance,
injunction, decree, rule, regulation, or ruling of any court or governmental
instrumentality applicable to Service Provider; and (iii) does not conflict
with, constitute grounds for termination of, result in a breach of, constitute a
default under, or accelerate or permit the acceleration of any performance
required by the terms of, any agreement, instrument, license or permit to which
Service Provider is a party or by which it is bound as of the date hereof.

 

8.                                       Insurance. Station Licensee shall
maintain in effect policies of insurance insuring the assets and the business of
the Stations pursuant to the terms, and subject to the conditions, of the JSA.

 

9.                                       Termination.

 

(a)                                  Mutual Agreement. This Agreement may be
terminated at any time by mutual agreement of the parties. This Agreement shall
terminate upon the Option Closing (as such term is defined in the Option
Agreement) under the Option Agreement

 

(b)                                 Automatic Termination. This Agreement shall
terminate automatically without any further action by the parties upon the
termination of the JSA in accordance with its terms.

 

(c)                                  Certain Matters Upon Termination. No
expiration or termination of this Agreement shall terminate the obligations of
any party hereto to indemnify any other party for Third Party Claims under
Section 10 of this Agreement, or limit or impair any party’s rights to receive
payments due and owing hereunder on or before the effective date of such
termination or expiration.

 

10.                                 Indemnification.

 

(a)                                  By Service Provider. Service Provider shall
indemnify, defend and hold harmless Station Licensee and its employees,
directors, members, managers, officers, or agents, or any of their Affiliates,
successors or assignees (exclusive of Service Provider and its Affiliates and
agents) (each, a “Station Indemnified Party”), from and against, and reimburse
and pay to such Station Indemnified Party as incurred, any loss, liability,
damage or expense (including reasonable legal expenses and costs and any cost or
expense arising from or incurred in connection with any action, suit,
proceeding, claim or judgment) relating to any matter described in this
Section 10(a), or in enforcing the indemnity provided by this Section 10(a) (any
such amount, a “Loss”), which any such Station Indemnified Party may suffer,
sustain or become subject to, in any way arising from, relating to, or as a
result of:

 

(i)                                     any act or omission, event or occurrence
that was or shall be caused by Service Provider, its agents or Affiliates
(including any predecessor in interest thereto)

 

6

--------------------------------------------------------------------------------


 

relating to the business and operations of Service Provider or the performance
of its obligations hereunder; or

 

(ii)                                  any omission or breach by Service Provider
(including any predecessor in interest to Service Provider) of any of its
obligations hereunder.

 

The obligations of Service Provider under this Section 10(a) shall survive any
termination or expiration of this Agreement. The obligations of Service Provider
under this Section 10(a) shall be direct and not conditioned or conditional upon
Station Licensee’s pursuit of remedies against any other party, including the
Sellers pursuant to the Station Purchase Agreement, and irrespective of any
rights under the Station Purchase Agreement, Station Licensee shall have the
right to elect to proceed against Service Provider in the first instance without
any requirement to first proceed against the Sellers or such other third party.

 

Notwithstanding anything to the contrary contained herein, in no event shall
Service Provider be liable under this Section 10(a) for punitive, treble,
exemplary, consequential, special or other damages that are not actual damages
in accordance with Applicable Law.

 

(b)                                 By Station Licensee. Except with respect to
or to the extent of any Loss subject to indemnification pursuant to the terms
and subject to the conditions of Section 10(a), Station Licensee shall
indemnify, defend and hold harmless Service Provider and any employee, director,
member, manager, officer, stockholder or agent of Service Provider, or any of
its Affiliates, successors or assignees (each, a “Service Provider Indemnified
Party”) from and against, and reimburse and pay to such Service Provider
Indemnified Party, as incurred, any Loss, which any such Service Provider
Indemnified Party may suffer, sustain or become subject to, in any way arising
from, relating to, or as a result of the actions or omissions of any of the
respective employees, agents and representatives of Station Licensee in
performing their duties under this Agreement or in acting outside the scope of
their employment, which actions or omission constitute willful misconduct or
gross negligence.

 

The indemnification obligations of Station Licensee hereunder and under the JSA,
in the aggregate, shall in no event exceed a maximum aggregate liability equal
to the aggregate amount of the difference between (i) all JSA Fees (as defined
in the JSA) paid to Station Licensee under the JSA, minus (ii)  all Services
Fees paid to Service Provider under this Agreement. The payment of any
indemnification obligation by Station Licensee under this Agreement and the JSA
shall in no event be due until and solely in the event of an Option Closing (as
defined in the Option Agreement) under the Option Agreement and in connection
with such Option Closing the amount of indemnification shall be applied as a
credit against the payment obligations of the Option Holder (as defined in the
Option Agreement) thereunder.

 

(c)                                  Procedure.

 

(i)                                     If any Person entitled to
indemnification under this Agreement (an “Indemnified Party”) asserts a claim
for indemnification for or receives notice of the assertion or commencement of
any Third Party Claim as to which such Indemnified Party intends to seek
indemnification under this Agreement, such Indemnified Party shall give
reasonably prompt written notice of such claim to the party from whom
indemnification is to be sought (an

 

7

--------------------------------------------------------------------------------


 

“Indemnifying Party”), together with a statement of any available information
regarding such claim. The Indemnifying Party shall have the right, upon written
notice to the Indemnified Party (the “Defense Notice”) within 15 days after
receipt from the Indemnified Party of notice of such claim, to conduct at its
expense the defense against such Third Party Claim in its own name, or if
necessary in the name of the Indemnified Party (which notice shall specify the
counsel the Indemnifying Party will appoint to defend such claim (“Defense
Counsel”); provided, however, that the Indemnified Party shall have the right to
approve the Defense Counsel, which approval shall not be unreasonably withheld
or delayed). The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any Third Party Claim.
If the Indemnifying Party delivers a Defense Notice to the Indemnified Party,
the Indemnified Party will cooperate with and make available to the Indemnifying
Party such assistance and materials as may be reasonably requested by the
Indemnifying Party, all at the expense of the Indemnifying Party.

 

(ii)                                  If the Indemnifying Party shall fail to
give a Defense Notice, it shall be deemed to have elected not to conduct the
defense of the subject Third Party Claim, and in such event the Indemnified
Party shall have the right to conduct such defense in good faith. If the
Indemnified Party defends any Third Party Claim, then the Indemnifying Party
shall reimburse the Indemnified Party for the costs and expenses of defending
such Third Party Claim upon submission of periodic bills. If the Indemnifying
Party elects to conduct the defense of the subject Third Party Claim, the
Indemnified Party may participate, at its own expense, in the defense of such
Third Party Claim; provided, however, that such Indemnified Party shall be
entitled to participate in any such defense with separate counsel at the expense
of the Indemnifying Party if (i) so requested by the Indemnifying Party or (ii)
in the reasonable opinion of counsel to the Indemnified Party, a conflict or
potential conflict exists between the Indemnified Party and the Indemnifying
Party that would make such separate representation advisable; and provided,
further, that the Indemnifying Party shall not be required to pay for more than
one counsel for all Indemnified Parties in connection with any Third Party
Claim.

 

(iii)                               Regardless of which party defends a Third
Party Claim, the other party shall have the right at its expense to participate
in the defense of such Third Party Claim, assisted by counsel of its own
choosing. The Indemnified Party shall not compromise, settle, default on, or
admit liability with respect to a Third Party Claim without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld or delayed, and, if the Indemnified Party settles, compromises,
defaults on, or admits liability with respect to a Third Party Claim except in
compliance with the foregoing, the Indemnified Party will be liable for all
Losses paid or incurred in connection therewith and the Indemnifying Party shall
have no obligation to indemnify the Indemnified Party with respect thereto. The
Indemnifying Party shall not compromise or settle a Third Party Claim without
the consent of the Indemnified Party, which consent shall not be unreasonably
withheld or delayed, unless such compromise or settlement includes as a term
thereof an unconditional release of the Indemnified Party and such compromise or
release does not impose any non-monetary obligations on the Indemnified Party
other than immaterial administrative obligations (and all monetary obligations
are subject to the indemnification provisions of this Agreement), in which case
the consent of the Indemnified Party shall not be required.

 

8

--------------------------------------------------------------------------------


 

(iv)                              After any final decision, judgment or award
shall have been rendered by a court or governmental entity of competent
jurisdiction and the expiration of the time in which to appeal therefrom, or
after a settlement shall have been consummated, or after the Indemnified Party
and the Indemnifying Party shall have arrived at a mutually binding agreement
with respect to a Third Party Claim hereunder, the Indemnified Party shall
deliver to the Indemnifying Party notice of any sums due and owing by the
Indemnifying Party pursuant to this Agreement with respect to such matter and
the Indemnifying Party shall be required to pay all of the sums so due and owing
to the Indemnified Party by wire transfer of immediately available funds within
ten (10) business days after the date of such notice.

 

(v)                                 It is the intent of the parties that all
direct claims by an Indemnified Party against a party not arising out of Third
Party Claims shall be subject to and benefit from the terms of this
Section 10(c). Any claim under this Section 10(c) by an Indemnified Party for
indemnification other than indemnification against a Third Party Claim (a
“Direct Claim”) will be asserted by giving the Indemnifying Party reasonably
prompt written notice thereof, and the Indemnifying Party will have a period of
twenty (20) days within which to satisfy such Direct Claim. If the Indemnifying
Party does not so respond within such 20-day period, the Indemnifying Party will
be deemed to have rejected such claim, in which event the Indemnified Party will
be free to pursue such remedies as may be available to the Indemnified Party
under this Section 10(c).

 

(vi)                              A failure by an Indemnified Party to give
timely, complete, or accurate notice as provided in this Section 10(c) shall not
affect the rights or obligations of either party hereunder except to the extent
that, as a result of such failure, any party entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise materially adversely affected or damaged as a result
of such failure to give timely, complete, and accurate notice.

 

(vii)                           The parties shall use their commercially
reasonable efforts to collect the proceeds of any insurance that would have the
effect of reducing any Losses (in which case such proceeds shall reduce such
Losses). To the extent any Losses of an Indemnified Party are reduced by receipt
of payment under insurance policies or from third parties not affiliated with
the Indemnified Party, such payments (net of the expenses of the recovery
thereof) shall be credited against such Losses and, if indemnification payments
shall have been received prior to the collection of such proceeds, the
Indemnified Party shall remit to the Indemnifying Party the amount of such
proceeds (net of the cost of collection thereof) to the extent of
indemnification payments received in respect of such Losses. The indemnification
obligations hereunder shall survive any termination of this Agreement.

 

(d)                                 Exclusivity. After the Base Date, the
indemnification provided by this Section 10 shall be the sole and exclusive
remedy of Station Licensee and Service Provider against the other party for any
claim arising out of a breach of any representation, warranty, covenant or
agreement herein or otherwise in connection with this Agreement; provided, that
this Section 10(c) shall not prohibit (i) injunctive relief (including specific
performance) pursuant to Section 17 if available under Applicable Law or
(ii) any other remedy available at law or in equity for any fraud committed in
connection with this Agreement.

 

9

--------------------------------------------------------------------------------


 

11.                                 Force Majeure. Any delay or interruption in
the broadcast operation of the Stations, in whole or in part, due to acts of
God, strikes, lockouts, material or labor restrictions, governmental action,
riots, natural disasters or any other cause not reasonably within the control of
a party shall not constitute a breach of this Agreement, and no party shall be
liable to any other party for any liability or obligation with respect thereto.

 

12.                                 Unenforceability. If one or more provisions
of this Agreement or the application thereof to any Person or circumstances
shall be invalid or unenforceable to any extent, the remainder of this Agreement
and the application of such provisions to other Persons or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law, except that, if such invalidity or unenforceability should change the
basic economic positions of the parties, they shall negotiate in good faith such
changes in other terms as shall be practicable in order to restore them to their
prior positions. In the event that the FCC alters or modifies its rules or
policies in a fashion which would raise substantial and material questions as to
the validity of any provision of this Agreement, the parties shall negotiate in
good faith to revise any such provision of this Agreement in an effort to comply
with all applicable FCC Rules while attempting to preserve the intent of the
parties as embodied in the provisions of this Agreement. The parties agree that,
upon the request of either of them, they will join in requesting the view of the
staff of the FCC, to the extent necessary, with respect to the revision of any
provision of this Agreement in accordance with the foregoing.

 

13.                                 Notices. All notices, demands, and requests
required or permitted to be given under the provisions of this Agreement shall
be (a) in writing, (b) delivered by personal delivery, or sent by commercial
delivery service or registered or certified mail, return receipt requested,
(c) deemed to have been given on the date of personal delivery or the date set
forth in the records of the delivery service or on the return receipt, and
(d) addressed as set forth on Schedule B hereto.

 

14.                                 Assignment; Binding Agreement. Neither party
may assign this Agreement or delegate its obligations under this Agreement
without the prior written consent of the other. Notwithstanding anything to the
contrary contained herein, each party shall assign its rights and obligations
under this Agreement to any Person to whom it assigns its respective rights and
obligations under the JSA. Upon any assignment of this Agreement, Station
Licensee shall pay, or shall cause to be paid, all amounts accrued and owing to
Service Provider as of the consummation date of such assignment. This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns. Any permitted assignee of any party
hereto shall be a “party” to this Agreement for all purposes hereof.

 

15.                                 Entire Agreement; Amendment; Waiver. This
Agreement and any attachments and Schedules hereto (which are hereby
incorporated by reference and made a part hereof), the JSA, the Option
Agreement, and the letter agreement, dated as of the date hereof, from Service
Provider to Station Licensee (the “Letter Agreement”), and the Assignment and
Assumption Agreement collectively represent the entire understanding and
agreement among the parties hereto with respect to the subject matter hereof and
thereof and supersede all prior agreements with respect to the subject matter
hereof and thereof. Notwithstanding anything to the contrary contained herein or
in any of the other Transaction Documents, the parties acknowledge and agree
that Service Provider may offset any amount owed by Station Licensee to Service
Provider

 

10

--------------------------------------------------------------------------------


 

pursuant to this Agreement as a credit against any amount owed by Service
Provider to Station Licensee pursuant to any other Transaction Document. No term
or provision hereof may be changed, modified, amended, terminated or discharged
(other than in accordance with its terms), in whole or in part, except by a
writing which is dated and signed by the parties hereto. No waiver of any of the
provisions or conditions of this Agreement or of any of the rights, powers or
privileges of a party shall be effective or binding unless in writing and signed
by the party claimed to have given or consented to such waiver.

 

16.                                 Governing Law. This Agreement shall be
construed and governed in accordance with the laws of New York without reference
to the conflict of laws principles thereof that would cause the application of
the laws of any jurisdiction other than the State of New York.

 

17.                                 Specific Performance. The parties hereby
agree that the services to be provided hereunder are unique and that substitutes
therefor cannot be purchased or acquired in the open market. For that reason,
either party would be irreparably damaged in the event of a material breach of
this Agreement by the other party. Accordingly, to the extent permitted by the
Communications Act and the FCC Rules then in effect, either party may request
that a decree of specific performance be issued by a court of competent
jurisdiction, enjoining the other party to observe and to perform such other
party’s covenants, conditions, agreements and obligations hereunder, and each
party hereby agrees neither to oppose nor to resist the issuance of such a
decree on the grounds that there may exist an adequate remedy at law for any
material breach of this Agreement.

 

18.                                 Confidentiality. Each party hereto agrees
that it will not at any time during or after the termination of this Agreement
disclose to others or use, except as duly authorized in connection with the
conduct of the business or the rendering of services hereunder, any secret or
confidential information of the other parties hereto. To the extent required by
the Communications Act or the FCC Rules, each party shall place a copy of this
Agreement in its public inspection file and shall consult with and agree upon
the confidential and proprietary information herein that shall be redacted from
such copy.

 

19.                                 Press Release. No party shall publish any
press release, make any other public announcement or otherwise communicate with
any news media concerning this Agreement or the transactions contemplated hereby
without the prior written consent of the other parties; provided, however, that
nothing contained herein shall prevent any party from promptly making all
filings with governmental authorities as may, in its judgment, be required or
advisable in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

 

20.                                 Further Assurances. The parties hereto shall
take any actions and execute any other documents that may be necessary or
desirable to the implementation and consummation of this Agreement.

 

21.                                 Counterparts and Facsimile Signatures. This
Agreement may be executed in one or more counterparts, each of which will be
deemed an original but all of which taken together will constitute one and the
same instrument. This Agreement shall be legally binding and effective upon
delivery of facsimile signatures.

 

11

--------------------------------------------------------------------------------


 

22.                                 Captions. The captions used in this
Agreement are for convenience of reference only, do not constitute a part of
this Agreement and will not be deemed to limit, characterize or in any way
affect any provision of this Agreement, and all provisions of this Agreement
will be enforced and construed as if no caption had been used in this Agreement.

 

23.                                 Other Definitional Provisions. The terms
“hereof,” “herein” and “hereunder” and terms of similar import will refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Section references contained in this Agreement are references to Sections in
this Agreement, unless otherwise specified. Each defined term used in this
Agreement has a comparable meaning when used in its plural or singular form.
Each gender-specific term used in this Agreement has a comparable meaning
whether used in a masculine, feminine or gender-neutral form. Whenever the term
“including” is used in this Agreement (whether or not that term is followed by
the phrase “but not limited to” or “without limitation” or words of similar
effect) in connection with a listing of items within a particular
classification, that listing will be interpreted to be illustrative only and
will not be interpreted as a limitation on, or an exclusive listing of, the
items within that classification.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Shared Services Agreement as
of the date first written above.

 

 

 

STATION LICENSEE:

 

 

 

Tucker Broadcasting of Traverse City, Inc.

 

 

 

 

 

By:

 

/s/ Benjamin W. Tucker

 

 

 

Name: Benjamin W. Tucker

 

 

 

Title: President

 

 

 

 

 

SERVICE PROVIDER:

 

 

 

Barrington Traverse City LLC

 

 

 

 

 

By:

 

/s/ Paul M. McNicol

 

 

 

Name: Paul M. McNicol

 

 

 

Title: Senior Vice President/Secretary

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SERVICES FEES

 

For each calendar month during the Term, Station Licensee shall pay, or shall
cause to be paid, to Service Provider the Services Fee, consisting of sum of the
Base SSA Amount and a performance bonus (the “Performance Bonus”), if any. The
Performance Bonus, if any, shall be determined as set forth in this Schedule A.

 


1.1                                 DEFINITIONS. THE “BASE SSA AMOUNT” SHALL BE
AN AMOUNT EQUAL TO ONE HUNDRED THOUSAND DOLLARS ($100,000).


 


1.2                                 DETERMINATION OF PERFORMANCE BONUS. TO THE
DEGREE THAT STATION LICENSEE DETERMINES IN GOOD FAITH THAT THE PERFORMANCE OF
SERVICE PROVIDER HAS CONTRIBUTED TO AN INCREASE IN THE PERFORMANCE OF THE
STATIONS, SERVICE PROVIDER SHALL BE ELIGIBLE TO RECEIVE A PERFORMANCE BONUS WITH
RESPECT TO THE APPLICABLE MONTH, WHICH, IF ANY, SHALL BE IN AN AMOUNT DETERMINED
BY STATION LICENSEE TO REFLECT THE VALUE OF THE SERVICES PROVIDED BY SERVICE
PROVIDER RELATIVE TO THE PERFORMANCE OF THE STATIONS FOR SUCH MONTH, WHICH
DETERMINATION SHALL BE IN THE SOLE DISCRETION OF STATION LICENSEE.


 


1.3                                 ADMINISTRATION AND PAYMENT OF SERVICES FEE.
NO LATER THAN THE FIFTEENTH (15TH) DAY OF EACH CALENDAR MONTH DURING THE TERM,
SERVICE PROVIDER SHALL DELIVER TO STATION LICENSEE A STATEMENT SETTING FORTH THE
TOTAL AGGREGATE AMOUNT OF NET SALES REVENUE (AS SUCH TERM IS DEFINED IN THE JSA)
FOR THE PRECEDING CALENDAR MONTH, WHICH STATEMENT SHALL SET FORTH THE
PERFORMANCE BONUS DUE IN RESPECT OF SUCH MONTH, IF ANY, AS DETERMINED BY STATION
LICENSEE IN ITS SOLE DISCRETION IN ACCORDANCE WITH SECTION 1.2 ABOVE OF THIS
SCHEDULE A. EXCEPT AS THE PARTIES MAY OTHERWISE AGREE, THE SERVICES FEE SHALL BE
DUE AND PAYABLE WITHIN FIVE BUSINESS DAYS OF RECEIPT BY STATION LICENSEE OF SUCH
STATEMENT AND SHALL BE SUBJECT TO PRIOR PAYMENT OF THE JSA FEE FOR SUCH MONTH.
IN ORDER TO PROMOTE THE ADMINISTRATION OF THE PAYMENT OBLIGATIONS BETWEEN THE
PARTIES UNDER THIS AGREEMENT AND THE JSA (INDIVIDUALLY AND COLLECTIVELY, THE
“PRINCIPAL AGREEMENTS”), THE PARTIES AGREE THAT (I) THE AMOUNTS DUE AND PAYABLE
BY ONE PARTY UNDER ANY OF THE PRINCIPAL AGREEMENTS MAY BE OFFSET AGAINST ANY
OUTSTANDING PAYMENT OBLIGATION BY THE OTHER PARTY UNDER ANY OF THE PRINCIPAL
AGREEMENTS; AND (II) TO THE EXTENT REASONABLY PRACTICABLE, SERVICE PROVIDER
SHALL DELIVER TO STATION LICENSEE IN CONNECTION WITH THE PAYMENT OF THE SERVICES
FEE A SINGLE STATEMENT REFLECTING THE RESPECTIVE PAYMENT OBLIGATIONS OF THE
PARTIES UNDER EACH OF THE PRINCIPAL AGREEMENTS, WHICH STATEMENT SHALL REFLECT
ANY OFFSETTING AMOUNTS.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

If to Station Licensee:

 

Tucker Broadcasting of Traverse City, Inc.

Attention:  Ben Tucker, President

9434 N. Sunset Ridge

Fountain Hills, AZ 85268

Phone:  (480)836-2181

Email:  bentucker13@cox.net

 

With a copy (which shall not constitute notice) to:

 

Pillsbury Winthrop Shaw Pittman LLP

2300 N Street, NW

Washington, DC 20037-1122

Attention:  Clifford M. Harrington

Phone:  202-663-8525

Fax:  202-663-8007

 

If to Service Provider:

 

Barrington Traverse City LLC

745 Fifth Avenue

24th Floor

New York, NY  10151

Attention:  Paul McNicol

Fax:  (212) 486-2896

 

with a copy (which shall not constitute notice) to:

 

Barrington Broadcasting LLC

2500 West Higgins Road, Suite 880

Hoffman Estates, IL 60195

Attention:  K. James Yager

Fax:  847-755-3045

 

and

 

Covington & Burling

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004-2401

Attention:  Eric Dodson Greenberg, Esq.

Phone: (202) 662-5193

Fax: (202) 662-6291

 

--------------------------------------------------------------------------------